DETAILED ACTION

This Office action is in response to Applicant’s amendment filed January 4, 2022.  Applicant has amended claim 1.  Claims 13 and 18 have been cancelled.  Currently, claims 1-3, 5, 8, 10, 14-17 and 19-24 remain pending in the application.

The text of those sections of Title 35 U.S. Code not included in this action can be found in the prior Office actions, Paper Nos. 20210126, 20210609 and 20211005.

The rejection of claims 1-3, 5, 8, 10, 14-17 and 19-24 under 35 U.S.C. 102((a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Merrington, WO 2013/029904, is maintained for the reasons of record.

                                          NEW GROUNDS OF REJECTION 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5, 8, 10, 14-17 and 19-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or 

Claims 1-3, 5, 8, 10, 14-17 and 19-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for containing the limitation “wherein the non-ionic surfactant and surfactant scavenger substantially eliminate flocks” in instant claim 1.  This limitation renders the claim vague and indefinite, since one of ordinary skill in the art would not be able to ascertain the metes and bounds of the limitation “wherein the non-ionic surfactant and surfactant scavenger substantially eliminate flocks”.  Furthermore, the specification does not contain guidelines describing what numerical values are encompassed by the limitation “substantially eliminate flocks”.  Claims 2-3, 5, 8, 10, 14-17 and 19-24 are included in this rejection for being dependent upon claim 1.  Appropriate correction and/or clarification is required.

Claims 14 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for being dependent upon a cancelled claim (i.e. claim 13).  Appropriate correction and/or clarification is required.

Response to Arguments
Applicant's arguments filed January 4, 2022 have been fully considered but they are not persuasive.
Applicant continues to argue that Merrington, WO 2013/029904, does not teach or suggest in general a fabric treatment composition that contains 0.05-0.5% by weight 
Applicant argues that Merrington, WO 2013/029904, does not teach or suggest in general a fabric treatment composition that contains an acrylate thickening agent as required by applicant in the instant claims.  However, the examiner respectfully disagrees.  Specifically, the examiner respectfully maintains that Merrington clearly discloses a fabric treatment composition comprising cationic acrylates (see page 18, line 19-page 20, line 27), per the requirements of the instant invention.  
Furthermore, the examiner asserts that applicant’s results in Examples 1-2 of the instant specification are not commensurate in scope with the instant claims, as required in MPEP 716.02(d).  Accordingly, the examiner asserts that applicant has not shown that the unexpected results occur over the entire claim range.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P MRUK whose telephone number is (571)272-1321.  The examiner can normally be reached on 7:00am-5:30pm Monday-Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew, can be reached on 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


                                                                                 /BRIAN P MRUK/
                                                                                 Primary Examiner, Art Unit 1761


Brian P Mruk
February 28, 2022